Title: To Thomas Jefferson from William H. Cabell, 11 August 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Richmond Augt. 11th. 1807
                        
                        your letter of the 7th was received yesterday morning. My last, by the way of Fredericksburg, will have
                            corrected a mistake into which I had fallen in my letter by Mr. Coles, on the subject of Mr. Tazewell’s report—That
                            mistake, however, was productive of no inconvenience, as it was discovered before I wrote to General Mathews; to whom, no
                            instructions have been given variant from those I have received from you—I have not conceived myself authorized to write
                            to the Collector at Norfolk, but in my letter to General Mathews, I took the liberty to enclose an extract of so much of
                            yours as relates to the duties of the Collector
                        I enclose for your perusal the two last letters I have received from General Mathews. I have not received the
                            papers alluded to in Captain Taylor’s report: they shall be forwarded to you so soon as they come to my hands.
                        I have not received from the Secretary at war any letter on the appointment of a Major to command the Militia
                            retained in service. The Executive were fully sensible of the importance of having in command, an officer of intelligence
                            and activity; and on observing it stated by Capt: Hardy that Admiral Berkly was expected in the Chesapeake, it was
                            determined that General Mathews, who had not been actually removed, should still exercise the command, until affairs at
                            Norfolk should assume a more settled aspect, or until some more satisfactory arrangement should be adopted—I am happy to
                            find that you have appointed Capt: Decatur to receive, authorize & regulate intercourse by flag, with the British
                            Squadron in the Chesapeake. So soon as I hear of his arrival in Norfolk, all the powers heretofore exercised by General
                            Mathews will cease, & a Major will take the command of the Militia for the purposes mentioned in your former letters.
                        Since my last letter via Fredericksburg, I have most maturely reflected on the subject which I submitted to
                            your consideration. Believing that delay would have a most unhappy effect by suffering the national ardor and enthusiasm
                            to subside; believing that the important object which you have in view cannot be so effectually accomplished as by
                            granting commissions previously to the associations; believing that the doubts which I suggested arose more from a regard
                            to the letter than to the spirit of the act of Congress, & convinced that it would be wrong to defeat an important
                            object by too strict a regard to form and technical propriety, I have determined, in pursuance of an advice of the
                            Council, to issue commissions to all officers below the grade of Major, in the Brigade proposed to be raised by Messrs.
                            West & others, & to be denominated “the Virginia Legion of Volunteers”—It is not believed important, even by the
                            gentlemen themselves, that Commissions should issue to the Colonels & Majors at the present moment. The plan excites
                            universal admiration, and all who have been requested, enter into it with ardor—What may we not expect from such an
                            association—
                  I am with the highest respect Sir yr. Ob. St
                        
                            Wm H: Cabell
                            
                        
                    